                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 LINDA ANN HARRIS,                                  )
                                                    )
                Plaintiff,                          )
                                                    )
 v.                                                 )           No. 3:20-CV-272-TAV-HBG
                                                    )
 THE TJX COMPANIES, INC., d/b/a                     )
 T.J. MAXX,                                         )
                                                    )
                Defendant.                          )

                                               ORDER

        This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

 and Standing Order 13-02.

        Now before the Court is Defendant’s Motion to Compel [Doc. 18]. Defendant requests,

 pursuant to Federal Rules of Civil Procedure 33, 34, and 37, that the Court order Plaintiff to

 respond to outstanding discovery requests. Defendant states that it served Plaintiff with discovery

 requests and that on January 26, 2021, Plaintiff attempted to supplement her responses, but the

 supplementation is deficient. Defendant requests that the Court order Plaintiff to supplement her

 responses within ten (10) days.

        Rule 37(a) states that a motion to compel “must include a certification that the movant has

 in good faith conferred or attempted to confer with the person or party failing to make disclosure

 or discovery in an effort to obtain it without court order.” Fed. R. Civ. P. 37(a)(1). Further, section

 3(i) of the Scheduling Order [Doc. 17] requires parties to take certain steps before filing motions

 regarding discovery disputes. First, the parties are to meet and confer in an attempt to resolve the

 dispute. If the parties cannot resolve the dispute, they shall attempt to resolve the dispute by

 conference with the Magistrate Judge. The Scheduling Order provides that “[i]f and only if, the




Case 3:20-cv-00272-TAV-HBG Document 19 Filed 03/19/21 Page 1 of 2 PageID #: 62
 parties’ dispute is unresolved following the conference with the Magistrate Judge, the parties may

 file appropriate written motions with the Court . . .” [Id.]. Finally, “[a]ny written motions

 regarding discovery shall include a certification of compliance with steps one (1) and (2) . . . as

 well as the written certification by Rule 37(a)(1), if applicable.” [Id.].

        Given that Defendant’s Motion to Compel [Doc. 18] does not comply with the above

 procedures, the Court finds it not well taken, and the same is DENIED.

        IT IS SO ORDERED.

                                                ENTER:


                                                United States Magistrate Judge




                                                   2



Case 3:20-cv-00272-TAV-HBG Document 19 Filed 03/19/21 Page 2 of 2 PageID #: 63
